STONE, C. J.
When the former suit between these paries was before us — 80 Ala. 97 — we said : “The clearly established facts show a sad case of family alienation and discord, but much of the blame is chargeable to complainant.” Mrs. Edwards was complainant in that suit, she is defendant in this. ■ It was not said the entire blame rested on her. The clear implication is, that it was not so regarded. Her character is not questioned in this suit, and all the testimony proves her to be a working, struggling, economical woman, doing even hard and menial service. Doubtless she did her share in building up the little property they had gathered about them. Her daughters — two of the only three children of the marriage — and who have quite attained to years of discretion, prefer to remain, and do remain with her, in the sad disruption of the household, while only the youngest child, a son, remains with the father. This is a pregnant circumstance, and is at least persuasive to show that the fault is not all hers.
We differ somewhat with the chancellor, and reverse and here render, so as to pronounce judgment as follows:
We award to appellant as temporary alimony, fifty dollars. As counsel fees, fifty dollars. And we divide the cost of the petition equally between the parties. And the parties will pay as here indicated.' That part of the decree which relates to what is called permanent alimony, we leave as the chancellor fixed it, thirty dollars semi-annually, making sixty dollars per annum; subject, however, to such alteration as *363the chancellor may hereafter make, to be dictated by changes that may occur in personal or property relations.— Williams v. Hale, 71 Ala. 83.
Reversed and rendered.